UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-4816



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN R. ATHERTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-99-59)


Submitted:   May 10, 2000              Decided:   September 12, 2000


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon S. Demsky, PELTON, BALLAND, YOUNG, DEMSKY, BASKIN & O’MALIE,
P.C., Arlington, Virginia, for Appellant. Helen F. Fahey, United
States Attorney, Robert J. Krask, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant John Atherton appeals his thirty-month sentence im-

posed following his guilty plea to two counts of bank fraud.     He

asserts that the sentencing court erred in denying him a decrease

in offense level for acceptance of responsibility under U.S.

Sentencing Guidelines Manual (“USSG”) § 3E1.1 (1998); that the

court improperly determined the amount of loss based upon “relevant

conduct” under USSG §§ 1B1.3, 2F1.1; and that the court erred in

concluding he abused a position of private trust in regard to

silent partners in his business under USSG § 3B1.3.        We have

reviewed the materials submitted by the parties on appeal and find

no error in Atherton’s sentencing.     We therefore affirm his sen-

tence based upon the reasoning stated by the district court at

Atherton’s sentencing hearing.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the Court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2